Watson, J.
The complaint in this cause is in three paragraphs. The first alleges substantially the following facts: That the Winona and Warsaw Railway Company was on August 15, 1906, a common carrier of passengers for hire; that it propelled its cars by means of electricity upon a street railway in the city of Warsaw, Kosciusko county; that on said day plaintiff took passage on one of said cars, and paid to defendant her fare as a passenger; that said car was an open one, and was in charge of a motorman and a conductor; that there was an unobstructed view of the passengers from all parts of the car; that plaintiff desired to alight from said car at the intersection of Center and Lake streets; that said car was proceeding west on Center street, and, without stopping at said intersection, proceeded south on said Lake street; that, as it thus proceeded, plaintiff heard some of the passengers call to the conductor to stop the ear, and she also heard the bell ring as a signal for said motorman to stop the car; that the motorman heard said signal, and at once, in obedience thereto, began to decrease the speed of said car, which was brought almost to a stop; that plaintiff believed that said car was about to stop in obedience to said signal, and, acting upon that belief, she arose from her seat in order to alight as soon as said car should stop; that the motorman, if he had looked, or had used reasonable care and diligence in the discharge of his duties, could have seen that plaintiff was standing, preparatory to alighting from the car, and at a place from which she might be thrown from the car; that said motorman, without giving any notice or warning, then and there carelessly and negligently so applied power to said car as to cause it to move forward with a sudden jerk, and on account of said negligence of said motorman this plaintiff was thrown from said car and caused to fall upon the street, by reason of which she was greatly bruised, injured, etc.
*251The second paragraph alleges, in addition to the averments of the first, that the hell was rung by some person unknown to plaintiff; that she heard the bell, and understood it to be a signal to stop said car, and supposed and believed that it had been given by the conductor; that the conductor heard said signal to stop said car, and could have countermanded said signal if he had not wished to stop at said place; that he negligently failed to countermand said signal to stop, and thereby ratified and adopted it as his own.
The third paragraph alleged, in addition to the allegation of both the first and second paragraphs, that if the motorman had looked back of him through the ear he could have seen plaintiff standing, but he negligently failed so to look; that, without giving any notice or warning, he suddenly increased the speed of the car and caused appellee to fall, etc.
A demurrer was addressed to each paragraph, which demurrers were overruled and exceptions taken. The trial resulted in a, verdict for appellee. Upon the overruling of the motion for a new trial, the cause was appealed to this court.
1. The first question arises on the assignment that the court erred in overruling appellant's separate demurrer to each paragraph of appellee’s amended complaint. The pleadings before summarized contain much evidentiary matter, and indicate some confusion in the mind of the author as to the theory upon which he is basing his claim. It has not been necessary, since the act of 1899 (Acts 1899 p. 58, §632 Burns 1908), to negative contributory negligence in a complaint for personal injuries.

2.

*2523. *251The complaint avers the relation of passenger and carrier. This being so, the obligation imposed upon the carrier is fixed by law, and the violent starting of the car in a negligent manner furnishes the basis for legal liability. This is shown by each paragraph, and each was, therefore, sufficient. Of course, if the facts pleaded establish contributory negligence, the demurrers should have *252been sustained. The passenger might be guilty of such negligence in leaving or attempting to leave the ear at an improper place, but nothing of that kind is shown. It is shown that she arose from her seat in order to alight as soon as the car should stop, but it does not appear that she attempted to leave the car; so that it is immaterial whether the place was one at which she might properly have alighted.
4. It is averred that the car was negligently operated. In view of facts known to the persons in charge of the car— one of such facts being that the appellee was standing —if they knew that she was on her feet, it was their duty not to operate it in such a manner as would likely result in her being thrown off, and this duty was not affected by the reasons that may have prompted her to assume such a position.
5. She was quite as much a passenger as though she had been standing for lack of a place to sit, and it cannot be adjudged as a matter of law that she was guilty of contributory negligence, merely because she was standing while the car Avas in motion. Harris v. Pittsburgh, etc., R. Co. (1904), 32 Ind. App. 600; Pittsburgh, etc., R. Co. v. Miller (1904), 33 Ind. App. 128; Fort Wayne Traction Co. v. Hardendorf (1905), 164 Ind. 403.
2. Each paragraph shows that the relationship of passenger and carrier existed, and avers that the car was negligently operated, and that the passenger was thereby thrown off and injured. The demurrer was properly overruled.
6. It is urged that the court erred in overruling the motion for a new trial; that it is not the duty of the motorman to be looking back into his ear to see what passengers are doing, and that his failure to observe their positions cannot be made the basis of a charge of negligence. This is true, but it is likewise true that the motorman is not permitted carelessly and negligently to apply the power to *253the ear so as to give it a sudden jerk, to the injury of a passenger, as is alleged in this cause. The law demands of the motorman the exercise of a degree of care and vigilance corresponding with the danger which may accrue to passengers from his negligence in any given particular. A high degree of care from the carrier toward the passengers is exacted by law, and the conduct of the employes in charge of the ear must correspond therewith. 3 Thompson, Negligence (2d ed.) §3475. The duty of the motorman is to know that he may safely start the car, and he cannot justify a violent application of electricity, by saying that he did not know that any passenger was in a position where he was likely to be thrown off. The jury was warranted in finding that the negligence charged was the proximate cause of the injury. Chicago, etc., R. Co. v. Martin (1903), 31 Ind. App. 308.
7. The verdict for $2,000 is not so excessive as to indicate that the jury acted from prejudice, partiality or eorruption, and, therefore, it will not be interfered with. Pittsburgh, etc., R. Co. v. Lightheiser (1907), 168 Ind. 438.
8. The assignment that the court erred in overruling appellant’s motion for judgment on the answers to the interrogatories, notwithstanding the general verdict, is waived where appellant fails to present any argument thereon.
We find no error, and the judgment is affirmed.